Citation Nr: 9931929	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in St. Paul, Minnesota

THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the VA RO&IC 
in St. Paul, Minnesota.


REMAND

The RO&IC's October 1998 decision which granted service 
connection for PTSD was an initial rating award.  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  The distinction between an original rating 
and a claim for an increased rating may be important in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In June 1999, the veteran had a hearing before the 
undersigned.  His representative noted that in addition to 
the service-connected PTSD, the veteran had clinical 
diagnoses of other psychiatric disabilities for which service 
connection had not been established, e.g., major depressive 
disorder and a personality disorder, not otherwise specified.  
The representative stated that it was unclear as to which of 
the veteran's psychiatric symptoms were attributable to which 
disability.  During his hearing, the veteran testified that 
in February 1999, he had sold his business but noted that he 
continued to work for the new owner.  He stated, however, 
that he still experienced job difficulties due to his 
psychiatric problems.  He submitted outpatient records from 
the VA Medical Center (MC) in Minneapolis which showed that 
he had been receiving weekly psychiatric treatment through 
June 1999.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO&IC should contact the veteran 
and request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim.  After obtaining 
any necessary authorization, the RO&IC 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  Such records should include, 
but are not limited to, those from the 
Minneapolis VAMC, dated since June 1999.  
Failures to respond or negative replies 
to any request should be noted in writing 
and associated with the claims folder.

2.  After acquiring all necessary 
authorization from the veteran, the RO&IC 
should contact the veteran's employer and 
request copies of any documents 
associated with time lost or other job-
related difficulty associated with the 
veteran's PTSD.  Such documents should 
include, but are not limited to, medical 
records, attendance records, reports of 
disciplinary action, counseling 
statements, customer letters, reports of 
workman's compensation claims or claims 
for other disability benefits, reports of 
vocational rehabilitation or training, 
and reports of state and/or union 
involvement.  If the employer does not 
have such documents, the RO should 
request that the employer provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  When the foregoing actions are 
completed, the RO&IC should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his service-
connected PTSD.  The claims folder must 
be made available for the examiner's 
review.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  With 
respect to the psychiatric disability 
symptoms clinically identified, the 
examiner should indicate whether or not 
such symptom is a symptom of the 
veteran's service-connected PTSD.  To the 
extent possible, the manifestations of 
the veteran's PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
The examiner should provide a global 
assessment of functioning score (GAF) 
based upon the service-connected PTSD 
only, if possible, and provide an 
explanation of the significance of the 
code assigned.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the PTSD, to include 
whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed should be provided.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 50 percent for 
PTSD.  In so doing, the RO should 
consider whether or not "staged" 
ratings are warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is otherwise notified.  It must be 
emphasized, however, that he does have the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


